Citation Nr: 1138967	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for temporomandibular joint ("TMJ") syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran had verified active duty service between February 25, 1991 and March 15, 1991, and active duty for training ("ACDUTRA") between October  22, 1982 and February 3, 1983.  She also appears to have had numerous periods of additional, yet to be verified ACDUTRA, as well as inactive duty for training ("INACDUTRA") between 1983 and 2004 as a member of the Air Force Reserves.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a stroke has been raised by the record (see Veteran's letter, April 2006), but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran avers that she suffers from an acquired psychiatric disorder, fibromyalgia and TMJ, each as a result of active duty service.  Alternatively, she contends that each of the disorders was aggravated by military service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

In order to establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, because the Veteran is claiming entitlement to service connection for disabilities resulting from diseases, as noted above, it must be shown that each claimed disease was incurred or aggravated either during active duty service or a period of ACDUTRA.  However, since it appears that no effort was ever made to verify her military service history, a remand is necessary in order to do so.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should enumerate (month, day, year) and verify all periods of active duty service, ACDUTRA and INACDUTRA. This must be clear and should consist of more than just the Veteran's retirement points.  

2.  The RO/AMC should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding each period of service identified.

3.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.

4.  The issues on appeal should be readjudicated.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished s Supplemental Statement of the Case  and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



